 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAUL ARRELLANO,                                     Case No.: 16cv2412-CAB-DHB
12                                      Plaintiff,
                                                         ORDER ADOPTING REPORT AND
13   v.                                                  RECOMMENDATION [Doc. No. 110]
                                                         AND GRANTING IN PART AND
14   BLAHNIK,
                                                         DENYING IN PART (WITHOUT
15                                   Defendant.          PREJUDICE) MOTION FOR
                                                         DISCOVERY SANCTIONS [Doc. No.
16
                                                         97]
17
18         On January 17, 2019, Defendants filed a Motion for Discovery Sanctions for
19   Failure to Respond to Written Discovery and Failure to be Deposed. [Doc. No. 97.] On
20   February 11, 2019, Plaintiff filed an opposition. [Doc. No. 99.] On February 25, 2019,
21   Defendants filed a reply. [Doc. No. 100.] On March 18, 2019, Plaintiff filed a sur-reply.
22   [Doc. Nos. 105, 106.]
23         On June 28, 2019, Magistrate Judge Michael S. Berg prepared a Report and
24   Recommendation (“Report”) recommending that the motion for orders directing Plaintiff
25   to provide complete responses to written discovery and sit for his deposition be granted,
26   and that all other motions for discovery sanctions be denied. [Doc. No. 110.] The Report
27   also ordered that any objections were to be filed by July 19, 2019. [Report at 23.] To
28

                                                     1
                                                                                16cv2412-CAB-DHB
 1   date, no objection has been filed, nor have there been any requests for an extension of
 2   time in which to file an objection.
 3         A district court’s duties concerning a magistrate judge’s report and
 4   recommendation and a respondent’s objections thereto are set forth in Rule 72(b) of the
 5   Federal rules of Civil Procedure and 28 U.S.C. § 636(b)(1). When no objections are
 6   filed, the district court is not required to review the magistrate judge’s report and
 7   recommendation. The Court reviews de novo those portions of the Report and
 8   Recommendation to which objections are made. 28 U.S.C. § 636(b)(1). The Court may
 9   “accept, reject, or modify, in whole or in part, the findings or recommendations made by
10   the magistrate judge.” Id. However, “[t]he statute makes it clear that the district judge
11   must review the magistrate judge's findings and recommendations de novo if objection is
12   made, but not otherwise.” United States v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th
13   Cir.2003) (en banc) (emphasis in original). “Neither the Constitution nor the statute
14   requires a district judge to review, de novo, findings and recommendations that the
15   parties themselves accept as correct.” Id. In the absence of timely objection, the Court
16   “need only satisfy itself that there is no clear error on the face of the record in order to
17   accept the recommendation.” Fed. R. Civ. P. 72 advisory committee’s note (citing
18   Campbel v. U.S. Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974)).
19         Here, neither party has timely filed objections to the Report. Having reviewed it,
20   the Court finds that it is thorough, well-reasoned, and contains no clear error.
21   Accordingly, the Court hereby (1) ADOPTS Magistrate Judge Berg’s Report and
22   Recommendation; (2) DENIES (without prejudice) the motion for terminating sanctions;
23   (3) DENIES (without prejudice) the motion for the evidence preclusion sanction; (4)
24   DENIES (without prejudice) the motion for monetary sanctions; and (5) GRANTS the
25
26
27
28

                                                    2
                                                                                    16cv2412-CAB-DHB
 1   motion for orders directing Plaintiff to provide complete responses to written discovery
 2   and sit for his deposition.1
 3          Plaintiff is again advised that his continued, willful failure to fulfill his
 4   discovery obligations in this case will result in the imposition of sanctions, including
 5   the dismissal of this case.
 6          IT IS SO ORDERED.
 7   Dated: July 30, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
       Defendants shall submit specific proposed orders with such directions to Magistrate Judge Berg for his
28   review and signature.

                                                        3
                                                                                           16cv2412-CAB-DHB
